
	
		I
		112th CONGRESS
		2d Session
		H. R. 5431
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain women’s
		  footwear.
	
	
		1.Certain women’s
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear valued over $3 but not over $6.50/pair, with uppers of
						vegetable fibers and having outer soles of textile materials having the
						greatest surface area in contact with the ground, but not taken into account
						under the terms of additional U.S. note 5 to chapter 64 of the HTSUS, for women
						(provided for in subheading 6404.11.71)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
